EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication Prior Art
Walker et al., US 5,794,207 recited in paper #20210714 mailed July 20, 2021, is the closest prior art. Forward/backward citations of Walker failed to reveal closer prior art. Walker alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Kisiel, IDS considered July 20, 2021 Cite No. 19, is the closest non-patent literature. Kisiel alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0065707 (Lancaster et al.) IDS considered July 20, 2021 discloses: “Automobile Customer Information Generation and Transmission System,” discloses: A method and system for electronically gathering data about a potential customer of a new or used product are described. In one embodiment, a portion of the consideration the customer may rely on to purchase or lease the new product is a used product. The system may include a data processing module accessible by a manufacturer of the new product, a location for displaying samples of the new product, and an input device located at the location and coupled to the data processing module.
US 8,121,946 (Arguello et al.) IDS considered July 20, 2021 “System and Method for Modular Electronic Signature Block,” discloses: Method and system are directed to capturing consumer agreement to the terms of a transaction conducted online. The method/system uses a modular electronic signature block that may be applied to electronic versions of any standardized form. The electronic signature is implemented in a non-invasive way that does not alter or replace the contents of the electronic forms. The modular nature of the electronic signature block allows a separate electronic signature to be used for each online form, or a single electronic signature for multiple online forms. The online forms themselves are generated by populating a generic template of the standardized forms with consumer-specific data. The electronically-signed forms may thereafter be stored as data for a particular template. Such an arrangement provides a more secure, reproducible, verifiable, and unalterable means of capturing consumer consent, thereby allowing consumer transactions to be conducted entirely online.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        January 10, 2022